Conviction for possessing intoxicating liquor for purposes of sale, punishment one year in the penitentiary.
There appears as a part of this record a statement of facts which does not seem to ever have been approved by the trial court or filed in the office of the clerk of the court in which the case was tried. The record contains one bill of exceptions, which complains of the refusal of a new trial sought on account of newly-discovered testimony of Dr. M. A. Davison. Doctor Davison was a witness on the trial of this case, and as shown by the qualification of the bill of exceptions referred to, appellant did not cross-examine him, though informed by the court of her right so to do. Having failed to ask the witness any questions when the case was on trial, we are impelled to believe that an affidavit made by him as to what he would have testified had he been so cross-examined, presents no new discovered testimony.
No error appearing, the judgment will be affirmed.
Affirmed.